Citation Nr: 1707483	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  04-41 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
In San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hearing loss in the left ear.

2. Entitlement to service connection for hearing loss in the right ear.

3. Entitlement to a disability rating in excess of 70 percent for major depressive disorder from May 9, 2005 through September 8, 2009.

4. Entitlement to a disability rating in excess of 70 percent for major depressive disorder from September 9, 2009 onward.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from April 28, 2003 through September 8, 2009.

6.  Entitlement to TDIU on an extraschedular basis for the period from April 28, 2003 through May 8, 2005.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to April 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for hearing loss in the right and left ears and granted service connection for major depressive disorder and assigned a 10 percent disability rating effective April 28, 2003. 

In November 2008, the Board, in pertinent part denied the appeal for service connection for right ear hearing loss, and granted staged increased ratings for major depressive disorder of 30 percent prior to May 9, 2005 and 70 percent thereafter, but no higher.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which in March 2011 issued a Memorandum Decision which vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Decision.

The issue of entitlement to an increased disability rating for major depressive disorder was before the Board in January 2012, when it was remanded for further development in accordance with the Court's decision.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that while this appeal was awaiting adjudication at the Board, the Veteran's attorney filed a series of requests for extensions of time in which to submit additional evidence and argument, all of which were granted.  In January 2017, the attorney submitted the evidence and argument and included therein a withdrawal of specific issues on appeal, as discussed below.  All of the evidence and arguments submitted to date have been considered in reaching the outcomes set forth below.

The issue of entitlement to TDIU on an extraschedular basis for the period of April 28, 2003 through May 8, 2005 is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a letter submitted in January 2017, the Veteran, through her attorney, indicated her desire to withdraw her appeals with respect to entitlement to service connection for left ear hearing loss and right ear hearing loss and for entitlement to a disability rating in excess of 70 percent for major depressive disorder from September 9, 2009 onward.  

2. For the period of May 9, 2005 through September 9, 2009, the Veteran's major depressive disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, or mood; total occupational and social impairment has not been shown.

3. For the period of May 9, 2005 through September 9, 2009, the evidence shows that the Veteran has been unable to sustain reasonably gainful employment as a result of her service connected major depressive disorder.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for entitlement to service connection for left and right ear hearing loss and for entitlement to a disability rating in excess of 70 percent for major depressive disorder from September 9, 2009 onward have been met.  38 U.S.C.A. §§ 7104 (a), 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for a disability rating in excess of 70 percent for major depressive disorder for the period of May 9, 2005 through September 9, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for TDIU for the period of May 9, 2005 through September 9, 2009 have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In July 2003, the RO sent the Veteran a letter, prior to adjudication of her claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in August 2003, June 2005, April 2010, and July 2013.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran or her attorney.  38 C.F.R. § 20.204.

In a letter received by the Board in January 2017, the Veteran through her attorney withdrew her appeals for entitlement to service connection for left and right ear hearing loss and and for entitlement to a disability rating in excess of 70 percent for major depressive disorder from September 9, 2009 forward.

As there remains no allegation of error of fact or law for appellate consideration with respect to these claims, the Board does not have appellate jurisdiction to review them.  38 U.S.C.A. § 7105.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for the Veteran's major depressive disorder, at 30 percent and 70 percent, respectively.  The Board finds no basis for disturbing the assigned ratings.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014. This case was certified to the Board in May 2012. Consequently, DSM-IV is applicable.   In any event, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Facts and Analysis

The Veteran is seeking a disability rating in excess of 70 percent for major depressive disorder between May 9, 2005 and September 8, 2009.  The only disability rating higher than 70 percent for a mental health disability is 100 percent, which is assigned where there is total occupational and social impairment.  A review of the evidence of record does not show that the Veteran's major depressive disorder resulted in total occupational and social impairment during the period on appeal.

A June 2005 VA examination noted that the Veteran was receiving mental health treatment for a diagnosis of major depressive disorder, recurrent and severe, which had been assigned a GAF score of 50 by her provider in May 2005.  She described her symptoms as feelings of sadness and depression with irritability, loss of interest in activities of daily living, loss of energy, insomnia, inability to feel pleasure in her daily life, and a loss of interest in sex.  She also reported an inability to concentrate, anxiety, restlessness, and feelings of tension.  The VA examiner stated that the Veteran's symptoms were seriously interfering with her employment and social functioning.

The Veteran underwent therapy both marital therapy and personal counseling throughout the period on appeal.  During couple's therapy in May and July, the Veteran discussed her extreme sense of dependence on her husband.  She reported feeling very anxious when she had not seen her husband for a few hours and a loss of self-control in these situations.  She felt a need to be next to her husband all of the time, which he found overwhelming.  Her symptoms worsened over time, with the Veteran becoming increasingly dependent and demanding.    

Throughout the period on appeal, the Veteran's disability picture and symptomatology were consistent.  She reported feelings of sadness, depression, irritability, loss of interest, loss of energy, insomnia, lack of sexual desire, difficulty concentrating, anxiety, restlessness, tension, and an inability to feel pleasure.  She was afraid to live alone and had a poor tolerance for other people, frustration, and noises.  She specifically reported crying spells in July 2005 and August 2006, in addition to her other symptoms.  (See Virtual VA, CAPRI, 01/22/2013, pp. 161-237).  After the birth of her son in May 2006, the Veteran reported focusing all of her attention on him and none on being a wife or on any personal hobbies.  (pp. 218, 237).  She was not taking care of her appearance and tended to isolate herself.  She was reluctant to trust other people or allow them to care for her son.  She worried about her health and the safety of her son.  (pp. 218, 237).

During the course of the appeals period, the Veteran briefly separated from her husband in August and September 2008, in large part because of a history of verbal abuse between them and an incident in which he threatened physical abuse in front of her son.  By October and November 2008, she was living with her husband again and they were reconciled, in part because she was afraid to be alone.  Her therapist noted that her concerns for her son's safety in particular were irrational and that the Veteran needed to improve her self-esteem and become more independent.  (pp. 170-178).

At the end of the time period on appeal, September 2009, the Veteran was seen for treatment at VA and reported episodes of depression and sleep disturbances, poor motivation, poor interest in daily life activities, and poor tolerance of people, noises, and frustration.  She was isolated at home with no close friends and no hobbies.  Her communication with her husband and family was poor.  She preferred to stay in her room and was afraid to go out because of her worries of contracting an illness such as influenza.  She had low self-esteem, with feelings of hopelessness and worthlessness, and the provider noted that her anti-depressant medications were continuing.  On mental status examination, the Veteran exhibited good grooming and hygiene with no evidence of abnormal movements or psychomotor retardation.  Her mood was depressed, but there was no evidence of inappropriate thoughts, suicidal or homicidal ideation, or hallucinations or delusion.  Her thoughts appeared coherent and goal-oriented and her cognitive skills were intact, although her judgment and insight were both poor.  (CAPRI, p. 236)

The Board has considered all of the evidence of record, particularly that set forth above, and finds that entitlement to a 100 percent disability rating for major depressive disorder for the period on appeal is not warranted.  The Board acknowledges that the Veteran's major depressive disorder has been manifested by severe symptoms that have interfered with the Veteran's social and occupational functioning, but notes that this level of impairment is reflected by the 70 percent disability rating already assigned.  At no point in the appeals period was the Veteran's impairment described as total with respect to either social or occupational functioning.  Notably, the Veteran's symptoms have not included gross impairment in thinking or communications, delusions or hallucinations, grossly inappropriate behavior, danger to herself or others, severe disorientation, severe memory loss, or intermittent inability to perform activities of daily living.  

While the above-noted symptoms listed in the rating criteria are not determinative or controlling, as opposed to the Veteran's level of functioning, see Mauerhan v. Principi, 16 Vet. App. 436 (2002), the record does not show that the Veteran's level of functioning was one of total impairment.  Although the Veteran had some level of impaired communication with her husband, the relationship remained intact despite strain, and was actively engaged in her son's care to include helping with his homework.  She reported that she worked with her husband in his business prior to the birth of her son and had nearly sole care of the child thereafter.  The Veteran's disability picture for the relevant period of time is best described as one of significant impairment in social and occupational functioning, as described by the SSA decision, rather than total impairment.  As such, the Board finds that a 100 percent disability rating is not warranted under 38 C.F.R. § 4.130, and the level of impairment is better addressed through an award of TDIU, as discussed below.

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is specifically seeking entitlement to TDIU for the period of April 28, 2003 through September 9, 2009.  The record shows that she was rated at 30 percent for major depressive disorder only as of April 28, 2003.  A disability rating of 70 percent for major depressive disorder was awarded effective May 9, 2005, and the addition of a 30 percent disability rating for vascular headaches effective April 15, 2008, yielded a combined disability rating of 80 percent.  Based on these assigned ratings, any award of TDIU prior to May 9, 2005, could be on an extraschedular basis only, and is discussed in the Remand portion below.  Any award after that date would be on a schedular basis.

Inasmuch as the Veteran's only service-connected disability during much of the period on appeal was her major depressive disorder, the question of entitlement to TDIU is dependent on all of the evidence discussed above with respect to the claim for increased rating.  There is additional evidence, as well, which specifically relates to the Veteran's employability.

The Social Security Administration (SSA) decision on disability, rendered in April 2009, described the Veteran as having significant limitations in the ability to perform basic work activities as a result of her mental health disabilities.  The contributing symptoms were listed as strong persistent sadness, tension, decreased energy, and restricted capacity to take care of her personal needs and engage in daily activities.  The decision noted marked restriction in activities of daily living, moderate difficulties in maintaining social functioning, concentration, persistence or pace, and one or two episodes of decompensation each of extended duration.  "The [Veteran's] mental impairment significantly compromises her capacity to engage in work activity at all exertional levels since she would be unable to deal with the stress common to work environments" to include making decisions, completing tasks on time, and interacting with other people.  The Veteran asserted that her onset of disability for SSA purposes was March 2004, and that was date when she last was engaged in substantially gainful activity.  The favorable SSA decision determined that the Veteran was unable to work due to disability as of March 2004.

The Board has considered all of the evidence of record, to include that set forth above, and finds that the Veteran was unable to engage in reasonably gainful employment as a result of her major depressive disorder.  This conclusion is based on the statements by the VA examiner in June 2005 that her symptoms resulted in serious interference with her social and occupational functioning.  Of particular consideration was the Veteran's dependence on her husband, described at one point as pathological, and her inability to be separated from him for more than a few hours without having extreme reactions.  Her ongoing symptoms of poor concentration, intolerance for noises and other people, lack of energy, irritability, lack of interest in activities of daily living, anxiety, depression, and even crying spells also represented serious impediments to engage in work activities.  The list of considerations set forth in the SSA decision, including the Veteran's inability to cope with the stresses common to work, are based on the symptoms present throughout the relevant appeals period.  For all of these reasons, the Board finds that an award of TDIU as of May 9, 2005, should be granted.  38 C.F.R. § 4.16(a).

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected major depressive disorder is reasonably described by the respective rating criteria.  The Veteran's primary symptoms are depression and anxiety, with poor motivation, poor interest in daily life activities, feelings of hopelessness and worthlessness, and poor tolerance for people, noises, and frustration, representing occupational and social impairment with deficiencies in most areas.  The Board finds that the schedular criteria under the General Rating Formula for Mental Disorders and Diagnostic Code 9411 contemplate the Veteran's symptoms and disability picture and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating for major depressive disorder for the period on appeal is adequate and referral for extraschedular consideration is not required under the provisions of 38 C.F.R. § 3.321 (b)(1).


ORDER

The claim of entitlement to service connection for left ear hearing loss is dismissed.

The claim of entitlement to service connection for right ear hearing loss is dismissed.

The claim of entitlement to a schedular rating in excess of 70 percent for major depressive disorder from September 9, 2009, forward is dismissed.

The claim of entitlement to a schedular rating in excess of 70 percent for the period of May 9, 2005 to September 8, 2009 is denied.

The claim of entitlement to TDIU on a schedular basis from May 9, 2005 to September 8, 2009 is granted.


REMAND

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

As discussed above, for the period prior to May 2005, any entitlement to TDIU would be on an extraschedular basis because the Veteran had only a 30 percent disability rating prior to May 2005.  The Board notes that the assigned disability rating for major depressive disorder during this period of time is not on appeal.

Evidence regarding the Veteran's symptoms of major depressive disorder prior to May 2005 indicates that there was interference with the Veteran's ability to sustain reasonably gainful employment.  Many of the same symptoms that are currently considered in the higher disability rating and the award of TDIU have been present since service separation, including difficulty concentrating, a lack of interest in doing things, anxiety, and depression.  A VA examination in August 2003 discussed the Veteran's difficulty sleeping and daytime drowsiness, as well as nausea and diarrhea which she attributed to her prescription medications for her disability.  She had not been able to keep up with her duties in service, but was able to maintain personal hygiene and other basic activities.  

At a June 2004 walk-in visit, the Veteran was tearful, dirty, and disheveled and reported having marital problems.  She felt overwhelmed and trapped and was conflicted about whether to leave her husband.  In February 2005, the Veteran was again seen as a walk-in patient and became hysterical and uncooperative, screaming on the floor.  She was admitted for hospital treatment of her symptoms, which included crying spells, hopelessness, worthlessness, lack of motivation, and poor interest in daily activities.  She denied having any suicidal or homicidal ideation and there was no evidence of any psychotic symptoms.  

At a hearing before a Decision Review Officer (DRO) in March 2005, the Veteran testified that she experienced a lot of anxiety and inability to do a lot of things.  She had feelings of uselessness, as if she were "there and really I am not there."  She stated that she created a lot of tension at home and friction with her husband; they argued frequently.  She reported having panic attacks, beginning in basic training, and she tended to forget things as a result of the extreme panic she felt.

Based on all of the evidence of record, including that set forth above, the Board finds that referral to the Director of Compensation is in order to provide an opinion as to entitlement to TDIU on an extraschedular basis for the period of April 28, 2003 to May 8, 2005.


Accordingly, the case is REMANDED for the following action:

1. Refer the question of entitlement to TDIU on an extraschedular basis for the period of April 28, 2003 to May 8, 2005 to the Director of Compensation for an opinion.  Include a list of the Veteran's symptoms for her service-connected major depressive disorder, as well as the discussion of restrictions on employment described by the SSA decision and by her treating providers, and information regarding the Veteran's education and employment history.

2. The RO/AMO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMO must issue a supplemental statement of the case (SSOC) and provide the Veteran and her representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


